Case 1:20-cv-00925-AJT-IDD Document 21 Filed 11/23/20 Page 1 of 13 PageID# 108




                       IN THE UNTED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                               ALEXANDRIA DIVISION

TRICIA CAMPO, individually and on behalf              )
of all similarly situated individuals,                )       Case No. 1:20-cv-00925-AJT-IDD
                                                      )
       Plaintiff,                                     )
                                                      )
v.                                                    )
                                                      )       JURY TRIAL DEMANDED
THS GROUP, LLC, d/b/a TOTAL HOME                      )
PROTECTION, an Illinois insurance company,            )
                                                      )
       Defendant.                                     )


     PLAINTIFFS’ RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION TO
                      DISMISS AND MOTION TO STAY

I.     INTRODUCTION

       This case challenges Defendant THS Group, LLC d/b/a Total Home Protection’s

(“Defendant” or “THP”) serial violations of the Telephone Consumer Protection Act (“TCPA”).

Specifically, THP sends unsolicited, autodialed telemarketing text messages to consumer cell

phones despite consumers like Plaintiff Tricia Campo (“Plaintiff” or “Campo”) expressly opting

out of such communications with a clear “STOP” request. Defendant further sends such

messages to consumers who have registered their phone numbers on the National Do Not Call

Registry. Rather than answer the allegations in the Complaint, Defendant asks the Court to

dismiss Plaintiffs’ case or, in the alternative, to stay the entire case pending the Supreme Court’s

ruling in Facebook Inc. v. Duguid, No. 19-511 (U.S. July 9, 2020), a case concerning the

definition of an automated telephone dialing system (“ATDS”). Defendant’s dismissal arguments

fail, and a stay pending resolution of the Duguid case is not appropriate or supported. As

explained further below, the Court should deny THP’s motion in its entirety.
Case 1:20-cv-00925-AJT-IDD Document 21 Filed 11/23/20 Page 2 of 13 PageID# 109




        THP’s primary argument for dismissal is based on its erroneous belief that, because the

Supreme Court in AAPC found the TCPA’s government-debt exception to be unconstitutional,

the entire autodialer ban was rendered unconstitutional, and no telemarketers can be held liable

for violating the TCPA from the date the exception was enacted in 2015 until July 6, 2020.

Leaving aside the fact that the majority of the messages at issue were sent to Plaintiff after the

government-debt exception was severed, Defendant’s argument can only be made by ignoring

the Supreme Court’s analysis of severability within the AAPC decision itself. A majority of the

Supreme Court concurred that the government-debt exception—an unconstitutional amendment

made decades after the TCPA was enacted—did not otherwise invalidate the TCPA’s broader

prohibition on robocalls. THP’s conduct has been plainly proscribed for almost thirty years, and

Defendant’s push for the Court to follow Creasy is in fact a push for the Court to adopt the

reasoning of the dissent over the portion of the AAPC opinion agreed to by seven Justices.

        THP also briefly contends that Plaintiff has no valid claim, inexplicably asserting that

Campo did not opt out of messages or allege that she did so. But even a cursory review of the

Complaint reveals that she opted out several times and continued to receive messages. Plaintiff

has stated a claim for relief.

        Defendant’s alternative motion to stay is similarly meritless. THP’s assessment of the

Duguid case is flawed because, regardless of the definition of ATDS that the Supreme Court may

ultimately settle on, Plaintiff’s ATDS allegations meet even a strict interpretation of the statutory

definition, such that a reversal of Duguid would not dispose of even one of her claims. Defendant

made no attempt to analyze the appropriate Landis factors, but they do not weigh in favor THP’s

request to postpone inevitable discovery. Accordingly, the Court should deny Defendant’s

Motion to Dismiss in its entirety.




                                                                                                     2
Case 1:20-cv-00925-AJT-IDD Document 21 Filed 11/23/20 Page 3 of 13 PageID# 110




II.     SUMMARY OF THE CLAIMS

        Plaintiff alleges that THP violated the TCPA by sending unsolicited text messages to her

cellphone, and to the cellphones of two class of consumers, despite Plaintiff’s registration on the

National Do Not Call registry and her requests that the texts “STOP.” (See Compl., dkt. 1 at ¶ 1.)

        Plaintiff first received a text from Defendant on July 6, 2020 from short code 945-52. (Id.

¶ 18.) In response, she replied with “STOP,” and her request was met with a confirmation

message informing Campo that she had “successfully opted out” and “will not receive messages

from Total Home Protection.” (Id. ¶ 19.) Despite her request and the confirmation message,

Plaintiff received another marketing message several hours later on July 6, 2020. (Id. ¶ 20.)

Between July 7, 2020 and July 10, 2020, Plaintiff received eight more text messages from short

code 945-52, all of which continued to solicit Campo to purchase THP’s home warranty plans.

(Id. ¶¶ 21–22.) Campo received another message on July 13, 2020, to which she again replied

“STOP” and received another message confirming that she had “successfully opted out.” (Id. ¶¶

23–24.) Nevertheless, Plaintiff received another marketing message on July 13, 2020, and two

more messages on July 14, 2020. (Id. ¶¶ 25–26.) Plaintiff thereafter filed the present action

seeking redress for her harms and the harms of two classes of similarly situated individuals—a

“Stop Call Class” of consumers who continued to receive text messages after replying with

“STOP” or a similar command, and a “DNC Registry Class” of consumers who received such

messages despite the registration of their phone numbers on the National Do Not Call Registry

for at least thirty days. (Id. ¶ 34.)

        In Defendant’s statement of Material Facts, THP brazenly suggests that Plaintiff’s

counsel has acted in “bad faith” by bringing this action, in light of a prior settlement agreement

with THP in which Plaintiff’s counsel represented that they had no knowledge of other




                                                                                                     3
Case 1:20-cv-00925-AJT-IDD Document 21 Filed 11/23/20 Page 4 of 13 PageID# 111




individuals with similar claims. (Memo. In Supp. of Mot. to Dismiss, dkt. 15 at 3.) Leaving aside

the fact that THP has likely violated the confidentiality of such prior agreement by including its

terms in a public filing, Defendant’s argument is easily, objectively refutable. THP claims that

Campo’s complaint is “based on calls that that [sic] occurred prior to the agreement being

signed.” (Id.) This is patently false—by Defendant’s own admission, the prior settlement

agreement was executed on July 2, 2020, and the first text message alleged by Campo was

received on four days later on July 6, 2020. (Compare id., with Dkt. 1 at ¶ 18.) Plaintiff did not

even have a claim at the time the agreement was executed. Rather, her claim arose days later

when THP engaged in additional unlawful telemarketing. Further still, Plaintiff did not reach out

to counsel until July 8, 2020, and counsel became aware of her potential claim on July 28, 2020.

See Declaration of Patrick H. Peluso (“Peluso Decl.”), attached hereto as Exhibit A, at ¶¶ 3–4.

These facts are not “dubious” and do not suggest bad faith—on the contrary, they suggest that

THP’s failure to comply with the TCPA continued even after a prior settlement agreement,

causing harm to Campo and other similarly situated consumers.

III.   ARGUMENT

       A.      Defendant’s Motion To Dismiss Mischaracterizes The Supreme Court’s
               AAPC Decision.

       In its first argument for dismissal, Defendant contends that the Supreme Court’s ruling in

AAPC supposedly rendered the TCPA’s entire autodialer ban unconstitutional, and thus the

Court supposedly lacks subject matter jurisdiction over Plaintiff’s claims. (Dkt. 15 at 4–5.) Of

course, telemarketers like THP would appreciate being relieved of all liability for unlawful texts

and calls made over the last five years. However, this argument cannot be supported without

ignoring the Supreme Court’s AAPC decision and reasoning. That is, Justice Kavanaugh, in a

portion of the opinion joined by six other Justices, pointedly determined that the offending



                                                                                                     4
Case 1:20-cv-00925-AJT-IDD Document 21 Filed 11/23/20 Page 5 of 13 PageID# 112




exemption was severable from the TCPA’s autodialer ban. The government-debt exception—not

the autodialer ban itself—was found to be unconstitutional, and the 2015 amendment that added

this exemption was effectively void when enacted. In other words, the severing of the

government-debt exception as unconstitutional has no effect on the validity of the rest of the

statute as it has stood since 1991. Defendant’s plea for the Court to adopt the reasoning in Creasy

amounts to a request that the Court ignore the reasoning endorsed by seven Supreme Court

Justices in favor of the two-Justice dissent that would “disrespect the democratic process.”

THP’s motion to dismiss for lack of subject matter jurisdiction is without merit.

       On July 6, 2020—the same day that Campo received her first text message from THP1—

the Supreme Court issued its opinion in Barr v. Am. Ass’n of Political Consultants, Inc., 140 S.

Ct. 2335 (2020) [hereafter “AAPC”]. The case involved a constitutional challenge to the TCPA’s

government-debt exemption, which was enacted in 2015 to permit the unsolicited, autodialed

calls to cell phones when attempting to collect on a government-backed debt. Id. at 2344–45.

Justice Kavanaugh authored the judgment of the Court. Id. at 2343. On the issue of

constitutionality, six Justices agreed that the exception was a content-based rule that

“impermissibly favored debt-collection speech over political and other speech, in violation of the

First Amendment.” Id. With regard to the appropriate remedy—specifically, whether to

invalidate the entire robocall restriction as enacted in 1991 or to sever and invalidate only the

government-debt exemption added by amendment in 2015—seven Justices agreed that the

traditional remedy of severance was appropriate. Id. at 2343. Justice Kavanaugh outlined the



1
  Because Defendant’s alleged TCPA violations with respect to Campo occurred after the
government-debt exception was severed from the Act, THP cannot credibly suggest that her
individual claims for relief are “based on an unconstitutional statute.” (See Dkt. 15 at 5.)
Nevertheless, because she seeks relief on behalf of similarly situated class members who
suffered harm over the last four years, she will address Defendant’s argument.

                                                                                                    5
Case 1:20-cv-00925-AJT-IDD Document 21 Filed 11/23/20 Page 6 of 13 PageID# 113




Supreme Court’s “strong presumption of severability” that has been “firmly established

since Marbury v. Madison,” such that one unconstitutional section of a statute may be

invalidated while the remaining statute may be given full effect. Id. at 2350–51.

       As to the effect of the amendment on enforceability of the remaining statute, Justice

Kavanaugh pointed out that “the remainder of the law is capable of functioning independently

and thus would be fully operative”—indeed, it was fully operative for more than twenty years

before the government-debt exemption was added. Id. at 2353. Notwithstanding an

unconstitutional amendment, the remainder of the TCPA is enforceable:

       The Court has long applied severability principles in cases like this one, where

       Congress added an unconstitutional amendment to a prior law. In those cases, the

       Court has treated the original, pre-amendment statute as the “valid expression of

       the legislative intent.” Frost v. Corporation Comm'n of Okla., 278 U.S. 515, 526–

       527, 49 S.Ct. 235, 73 L.Ed. 483 (1929). The Court has severed the “exception

       introduced by amendment,” so that “the original law stands without the

       amendatory exception.” Truax v. Corrigan, 257 U.S. 312, 342, 42 S.Ct. 124, 66

       L.Ed. 254 (1921).

       ...

       Echoing Marbury, the Court in Frost explained that an unconstitutional

       statutory amendment “is a nullity” and “void” when enacted, and for that

       reason has no effect on the original statute. 278 U.S., at 526–527, 49 S.Ct. 235.

Id. (emphasis added). Consequently, Justice Kavanaugh reasoned that, while no one should be

held liable for making government-debt calls during the five-year period of the exemption’s

effect, the Supreme Court’s decision “does not negate the liability of parties who made robocalls

covered by the robocall restriction.” Id. at 2355, n. 12.

       Despite the Supreme Court’s analysis, Defendant asks the Court to apply the logic



                                                                                                6
Case 1:20-cv-00925-AJT-IDD Document 21 Filed 11/23/20 Page 7 of 13 PageID# 114




employed in Creasy v. Charter Comm’s, Inc., No. 20-1199 (E.D. La. Sept. 28, 2020). (Dkt. 15-

2.) In Creasy, the Eastern District of Louisiana reasoned that the Justice Kavanaugh’s footnote

regarding the liability of robocallers was “nonbinding dicta,” despite the fact that it modified the

portion of the plurality opinion agreed to by seven Justices. (Id. at 3.) The Creasy court also

found that the Supreme Court said “precious little” about the effect of severance of the

unconstitutional amendment on the remaining statute. (Id.) However, Creasy completely

overlooked the above analysis regarding Marbury and Frost—particularly the treatment of an

unconstitutional amendment as “a nullity” and “void” when enacted, such that it has no effect on

the original statute. AAPC, 140 S. Ct. at 2353. Justice Kavanaugh did analyze the effect of

severance on the enforceability of the TCPA’s robocall restriction, and his analysis drew the

support and concurrence of six other Justices, but Creasy viewed the Court’s “fractured

decision” as an opportunity to mine the dissent for logic that would support its preferred result.

(Dkt. 15-2 at 2.) Despite the majority support for severability of the offending exemption, Creasy

concluded that the dissent of two Justices was “the better argument as a matter of law and logic.”

(Id. at 4.) This is decidedly not how courts are instructed to apply plurality opinions.

       Though easier stated than applied, the Marks rule instructs that the holding of the Court

“may be viewed as that position taken by those Members who concurred in the judgments on the

narrowest grounds.” Marks v. United States, 430 U.S. 188, 193 (1977). As Creasy does point

out, six members of the Court concluded that the exemption was unconstitutional, and seven

members concluded that the exemption could be severed and “the entire 1991 robocall restriction

should not be invalidated.” (Dkt. 15-2 at 9) (citing AAPC, 140 S. Ct. at 2343). But Creasy turns

instead to the dissent, ignoring the portion of the holding agreed to by seven Justices—that the

amendment was void when enacted and had no effect on the remaining statute—in favor of the

two-member dissent’s approach, which would excuse all callers from liability over the last five

years. (Dkt. 15-2 at 4.) This remedial approach encouraged by Justice Gorsuch was roundly

rejected by Justice Kavanaugh:

       Justice Gorsuch’s approach to this case would not solve the problem of harming


                                                                                                     7
Case 1:20-cv-00925-AJT-IDD Document 21 Filed 11/23/20 Page 8 of 13 PageID# 115




       strangers to this suit; it would just create a different and much bigger problem. His

       proposed remedy of injunctive relief, plus stare decisis, would in effect allow all

       robocalls to cell phones—notwithstanding Congress's decisive choice to prohibit

       most robocalls to cell phones. That is not a judicially modest approach but is more

       of a wolf in sheep’s clothing. That approach would disrespect the democratic

       process, through which the people’s representatives have made crystal clear that

       robocalls must be restricted. Justice Gorsuch’s remedy would end up harming a

       different and far larger set of strangers to this suit—the tens of millions of

       consumers who would be bombarded every day with nonstop robocalls

       notwithstanding Congress’s clear prohibition of those robocalls.

Id. at 2356.

       In urging the Court to adopt Creasy, THP is seeking the same blanket immunity that a

seven-member majority of the Supreme Court refused to extend to AAPC. This Court should

likewise refuse to grant it to Defendant. While the government-debt exception was

unconstitutional, it was severable from the TCPA and had no effect on the constitutionality of the

remaining autodialer ban. The conduct alleged by Plaintiff in her Complaint was unlawful in

1991, it was unlawful after the amendment in 2015, and it was unlawful when THP sent the texts

after the unconstitutional exemption was severed. Defendant’s motion to dismiss pursuant to

Rule 12(b)(1) should be denied.

       B.        Plaintiff Has Stated A Claim For Relief With Regard To Her “STOP”
                 Requests.

       Defendant’s second argument for dismissal, and apparently its only basis for invoking

Rule 12(b)(6), is its contention that Plaintiff “has no valid claims.” (Dkt. 15 at 5.) In support,

THP bizarrely claims that “at no time, did Plaintiff opt out” of messages, and that she supposedly

failed to allege as much in her Complaint. (Id.) This argument can be easily debunked by reading

the Complaint.


                                                                                                     8
Case 1:20-cv-00925-AJT-IDD Document 21 Filed 11/23/20 Page 9 of 13 PageID# 116




       Campo alleged in great detail that she made multiple “STOP” requests in response to

Defendant’s telemarketing messages—once on July 6, 2020, and again on July 13, 2020. (Dkt. 1

at ¶¶ 19, 24.) She also produced screenshots in her complaint that verify both of her stop requests

as well as a message on July 7, 2020, informing THP that she had asked for the messages to stop

several times and intended to report Defendant’s behavior. (Id. ¶ 27.) Further still, the

screenshots demonstrate that THP received and even acknowledged Campo’s “STOP” requests,

replying to each with a confirmation that she had “successfully opted out” and would “not

receive messages from Total Home Protection.” (Id.) In light of these clear allegations, THP’s

claim that Campo did not opt out or even allege that she opted out is preposterous.

       Defendant also briefly suggests that Plaintiff suffered no injury because “Plaintiff

brought on the messages herself and opted in to them.” (Dkt. 15 at 5.) As an exhibit, THP

included two blurry entries from a database that list some of Campo’s personal information.

(Dkt. 15-1.) Even if the Court were to assume that THP’s paltry exhibit is enough to demonstrate

that Plaintiff opted into messages on May 9, 2020 (it should not), she responded to the onslaught

of text messages from THP with clear “STOP” requests, only one of which would have been

enough to revoke any prior consent that Defendant contends may have existed. Indeed,

Plaintiff’s first cause of action is premised on THP’s failure to honor her “STOP” requests and

its subsequent bombardment of her cell phone with additional messages. (See Dkt. 1 at ¶¶ 28,

49–55.)

       Defendant’s argument for dismissal pursuant to Rule 12(b)(6) falls woefully short. It is

unclear whether THP is ignoring the allegations in the Complaint or simply asking the Court to

do so. In either case, dismissal is inappropriate. Plaintiff alleged that she made multiple “STOP”

requests in response to the unsolicited telemarketing messages sent by THP, and she has




                                                                                                  9
Case 1:20-cv-00925-AJT-IDD Document 21 Filed 11/23/20 Page 10 of 13 PageID# 117




 provided evidence to support her allegations. Defendant’s motion to dismiss should be denied.

         C.     THP’s Alternative Request To Stay Is Inappropriate Because A Ruling In
                Duguid Could Not Dispose Of Even One Of Plaintiff’s Claims.

        As an alternative to dismissal, THP asks in one paragraph that the Court stay the entire

 case pending the Supreme Court’s review of Duguid v. Facebook, Inc., 926 F.3d 1146 (9th Cir.

 2019). (Dkt. 15 at 6.) While the Supreme Court’s ruling could potentially alter the definition of

 an ATDS, it will not affect the foundation of Plaintiff’s claims—Campo’s causes of actions are

 based on THP’s failure to honor stop requests and failure to honor the National DNC Registry.

 To the extent Plaintiff must prove the use of an ATDS, she intends to do so regardless of the

 Duguid decision, and her autodialer allegations align with even a strict interpretation of the

 statute. Further THP has not met its burden, and has in fact made little attempt whatsoever, to

 suggest hardship in proceeding or that the relevant factors favor its request to stay. THP’s

 alternative request should be rejected, and the Court should permit this matter to proceed to

 discovery.

        As THP suggests, the Supreme Court in Duguid will consider the statutory ATDS

 definition—in particular, whether a dialer that does not use a “random or sequential number

 generator” may be considered an ATDS. While a decision in either direction will certainly

 impact TCPA litigation and the legal definition of an autodialer, it will not materially affect or

 otherwise resolve either of Plaintiff’s claims. Campo alleged that Defendant’s dialer had the

 capacity to use “a random or sequential number generator.” (Dkt. 1 at ¶ 45.) Thus, even if the

 Court reverses Duguid, Plaintiff’s claims will be unaffected, as she has pleaded the use of an

 ATDS. Further, the thrust of her claims is that: (1) Defendant continued to text consumers

 despite clear “STOP” requests; and (2) Defendant continued to text consumers on the National

 DNC Registry. (See Dkt. 1 at ¶¶ 1, 34.) To the extent Plaintiff may need to prove the nature of


                                                                                                      10
Case 1:20-cv-00925-AJT-IDD Document 21 Filed 11/23/20 Page 11 of 13 PageID# 118




 Defendant’s dialing system, such proof is, at most, incidental to just one of her claims.

         Nevertheless, THP claims that the resolution of the Duguid matter “promises to

 significantly hone the issues in this case.” (Dkt. 15 at 6.) Even if this were true (it is not), it

 would not justify the requested stay. Defendant briefly cites to the Supreme Court’s

 acknowledgement in Landis that courts have inherent power to control their own dockets,

 including the power to stay. (Id.); Landis v. N. Am. Co., 299 U.S. 248, 254 (1936). But THP fails

 to note that such a stay requires a “clear case of hardship or inequity in being required to go

 forward.” PBM Nutritionals, LLC v. Dornoch Ltd., 667 F. Supp. 2d 621, 631 (E.D. Va. 2009)

 (quoting Landis, 299 U.S. at 255). A party seeking a stay “must justify it by clear and convincing

 circumstances outweighing potential harm to the party against whom it is operative.” PBM, 667

 F. Supp. 2d at 631 (quoting Williford v. Armstrong World Industries, Inc., 715 F.2d 124, 127 (4th

 Cir.1983)). THP has not suggested any hardship at all, merely asking for a stay on the belief that

 issues will supposedly be honed. On the other hand, Plaintiff will be prejudiced if the case is

 stayed because she would be unable to even discover evidence material to her claims for many

 months, during which time THP would be free to continue its unlawful practices and cause more

 harm. Because Defendant has failed to show any hardship or inequity in proceeding, a stay is not

 warranted. PBM, 667 F. Supp. 2d at 631.

         Put simply, THP has provided no support for staying this matter postponing all

 proceedings until the Supreme Court issues its ruling in Duguid. This is not one of the “rare”

 instances where a party should be made to stand aside while a pertinent rule of law is decided.

 Landis, 299 U.S at 255. Delaying the entire case as requested would unduly prejudice Plaintiff in

 her ability to support her claims, and THP will suffer no hardship in proceeding. Defendant’s

 alternative motion should be denied.




                                                                                                       11
Case 1:20-cv-00925-AJT-IDD Document 21 Filed 11/23/20 Page 12 of 13 PageID# 119




 IV.    CONCLUSION

        THP’s motion should be denied in its entirety. The TCPA’s autodialer ban was not

 rendered unconstitutional in its entirety by the 2015 amendment, and Defendant’s push for the

 Court to adopt Creasy is inappropriate and contrary to the holding joined by the majority of

 Supreme Court Justices in AAPC. With regard to THP’s brief Rule 12(b)(6) motion, Plaintiff has

 plainly alleged violations of the TCPA and Defendant’s failure to honor “STOP” requests.

 Finally, Defendant’s alternative request to stay the case is without support, as the Supreme

 Court’s upcoming review of the ATDS definition in Duguid will not resolve or dispose of

 Plaintiff’s claims and THP has failed to demonstrate any hardship that it would face in

 proceeding with the case. Accordingly, the Court should deny the motion in its entirety, permit

 the parties to proceed, and award any such relief as it deems necessary and just.

                                              Respectfully Submitted,

                                              TRICIA CAMPO, individually and on behalf of all
                                              others similarly situated,


 Dated: November 23, 2020                     By: ___/s/ Francis J. Driscoll, Jr.
                                                     Counsel for Plaintiff

                                              Francis J. Driscoll, Jr.
                                              frank@driscolllawoffice.com
                                              4669 South Blvd., Suite 107
                                              Virginia Beach, VA 23452
                                              Telephone: 757-321-0054
                                              Facsimile: 757-321-4020

                                              Patrick H. Peluso*
                                              ppeluso@woodrowpeluso.com
                                              Woodrow & Peluso, LLC
                                              3900 E. Mexico Avenue, Suite 300
                                              Denver, Colorado 80210
                                              Tel: 720-213-0675
                                              Fax: 303-927-0809
                                              Attorneys for Plaintiffs and the Class

                                                          * Pro Hac Vice



                                                                                                   12
Case 1:20-cv-00925-AJT-IDD Document 21 Filed 11/23/20 Page 13 of 13 PageID# 120




                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and accurate copy of the above titled

 document was served upon counsel of record by filing such papers via the Court’s ECF system

 on November 23, 2020.

                                                      /s/    Francis J. Driscoll, Jr.




                                                                                               13
